Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 9 capitalizes “The” after the colon. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuckey (US D283588 S), hereinafter Stuckey.

Regarding claim 10, Stuckey discloses a universal and removable diffuser for a grill (“The ornamental design for a meat smoking device having holder for wood chips” claim) comprising: 
two opposing legs having a lower free end and an upper end opposite the lower free end (Annotated figure 5, “Legs”); a 
platform body coupled to, separating, and supported by the two opposing legs (Annotated figure 5, “Body”), the platform body having an upper wall defining an enclosed tray aperture (The opening to the diffusing tray); 
a diffusing tray directly coupled to the platform body and having a sidewall surrounding a bottom wall of the diffusing tray, the sidewall and the bottom wall defining a diffusing cavity (Annotated figure 7, “Diffusing Tray”) and a bottom surface of the bottom wall interposed between the enclosed tray aperture and the lower free end and defining a tray position length separating the bottom surface of the bottom wall and the lower free end (Created by the legs); and 
a diffusing lid directly coupled to the diffusing tray and of a size to cover the enclosed tray aperture (Annotated figure 7, “Lid”) and defining at least one enclosed vent aperture thereon (Annotated figure 7, “Vent”).

    PNG
    media_image1.png
    178
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    678
    578
    media_image2.png
    Greyscale

Regarding claim 11, Stuckey discloses the universal and removable diffuser for a grill according to claim 10, wherein: 
the diffusing lid is selectively removably coupled to the diffusing tray (Figure 7).

Regarding claim 13, Stuckey discloses the universal and removable diffuser for a grill according to claim 10, wherein: 
the diffusing lid includes a plurality of vent apertures thereon (Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stuckey, in view of Thompson (US 7832330 B1), hereinafter Thompson.

Regarding claims 1, 6, and 7, Stuckey discloses a universal and removable diffuser for a grill (“The ornamental design for a meat smoking device having holder for wood chips” claim) comprising: 
two opposing legs each having a lower free end and an upper end opposite the lower free end (Annotated figure 5, “Legs”); 
a platform body coupled to, separating, and supported by the two opposing legs (Annotated figure 5, “Body”), the platform body and having an upper wall defining an enclosed tray aperture (The opening to the diffusing tray); 
a diffusing tray coupled to the platform body and having a sidewall surrounding a bottom wall of the diffusing tray (Annotated figure 7, “Diffusing Tray”), the sidewall and the bottom wall defining a diffusing cavity and a bottom surface of the bottom wall interposed between the enclosed tray aperture and the lower free end and defining a tray position length separating the bottom surface of the bottom wall and the lower free end (Created by the legs); and 
a diffusing lid selectively removably coupled to the diffusing tray of a size to cover the enclosed tray aperture (Annotated figure 7, “Lid”) and defining at least one enclosed vent aperture thereon (Annotated figure 7, “Vent”).

Stuckey does not disclose: 
the various components being of a substantially rigid and heat-resistant material; or 
the diffusing tray selectively removably coupled to the platform body, wherein the sidewall of the diffusing tray further comprises flange members disposed at, and protruding a perimeter around, an upper end of the sidewall and having a lower surface selectively, removably, and directly coupled to the upper wall of the platform body.

However, Thompson teaches:
the various components being of a substantially rigid and heat-resistant material (“Cooker to smoker adapter 5 may be constructed using metal such as #1 carbon steel, stainless steel or porcelain coated carbon steel or stainless steel, and having a thickness of about 0.045''. An alternative material for utilization in cooker to smoker adapter 5 is enamel coated steel. It will of course be appreciated that other material having suitable characteristics to withstand the temperatures which will be encountered” column 4, line 18); and 
the diffusing tray selectively removably coupled to the platform body, wherein the sidewall of the diffusing tray further comprises flange members disposed at, and protruding a perimeter around, an upper end of the sidewall and having a lower surface selectively, removably, and directly coupled to the upper wall of the platform body (“a reservoir 43 may be supported in an aperture (not shown) in wall 38. As illustrated in FIG. 10, reservoir 43 extends downwardly from a wall 38 and is supported by rim 44” column 6, line 66).

    PNG
    media_image3.png
    364
    469
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    303
    351
    media_image4.png
    Greyscale

Stuckey does not explicitly disclose a substantially rigid and heat-resistant material. However, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this regard, it is noted that Thompson teaches a substantially rigid and heat-resistant material. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the smoking device of Stuckey from a substantially rigid and heat-resistant material.
Stuckey does not disclose the diffusing tray selectively removably coupled to the platform body. However, the court has held that removability is an indicia of obviousness In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In this regard, it is noted that Thompson teaches the diffusing tray selectively removably coupled to the platform body. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the smoking device of Stuckey with a removable diffuser. Additionally, removability of a component facilitates replacement of the component.

Regarding claim 2, Stuckey, as modified by Thompson, discloses the universal and removable diffuser for a grill according to claim 1, wherein the lower free end of each of the two opposing legs further comprise: 
a substantially planar lower support surface operably configured to be substantially co-planar with one another (The lower face of the legs).

Regarding claim 5, Stuckey, as modified by Thompson, discloses the universal and removable diffuser for a grill according to claim 1, wherein: 
the enclosed tray aperture is centrally disposed and defined by the upper wall of the platform body (Figure 7).

Regarding claim 8, Stuckey, as modified by Thompson, discloses the universal and removable diffuser for a grill according to claim 1, wherein: 
the diffusing lid is of a size to cover at least approximately 90% of the enclosed tray aperture (Figure 7).

Regarding claim 9, Stuckey, as modified by Thompson, discloses the universal and removable diffuser for a grill according to claim 1, wherein: 
the diffusing lid includes a plurality of vent apertures thereon (Figure 7).

Regarding claim 12, Stuckey discloses the universal and removable diffuser for a grill according to claim 10. 

Stuckey does not explicitly disclose wherein at least one of the two opposing legs, the platform body, the diffusing tray, or the diffusing lid is of a substantially rigid and heat-resistant material.

However, Thompson teaches wherein at least one of the two opposing legs, the platform body, the diffusing tray, or the diffusing lid is of a substantially rigid and heat-resistant material (“Cooker to smoker adapter 5 may be constructed using metal such as #1 carbon steel, stainless steel or porcelain coated carbon steel or stainless steel, and having a thickness of about 0.045''. An alternative material for utilization in cooker to smoker adapter 5 is enamel coated steel. It will of course be appreciated that other material having suitable characteristics to withstand the temperatures which will be encountered” column 4, line 18).

Stuckey does not explicitly disclose a substantially rigid and heat-resistant material. However, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this regard, it is noted that Thompson teaches a substantially rigid and heat-resistant material. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the smoking device of Stuckey from a substantially rigid and heat-resistant material.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Stuckey, in view of Thompson, and further in view of Anderson (US 20120285338 A1), hereinafter Anderson.

Regarding claims 3 and 4, Stuckey, as modified by Thompson, discloses the universal and removable diffuser for a grill according to claim 1. 

Stuckey, as modified by Thompson, does not disclose wherein each of the two opposing legs further comprise a plurality of leg members operably configured to selectively translate along a leg translation path and positionally lock with respect to one another, the translation path adjusting the tray position length separating the bottom surface of the bottom wall from the lower free end, wherein the plurality of leg members are operably configured to selectively linearly translate with respect to one another.

However, Anderson teaches wherein each of the two opposing legs further comprise a plurality of leg members operably configured to selectively translate along a leg translation path and positionally lock with respect to one another, the translation path adjusting the position length separating the bottom surface of the bottom wall from the lower free end, wherein the plurality of leg members are operably configured to selectively linearly translate with respect to one another (“The first and second legs 46, 48 include a base 50 and an opening 52. The base 50 provides support for the legs 46, 48 such that the legs will not wobble or tip over during use with the grill attachment 10. The opening 52 provides an area to slide the edge of the grill attachment 10 relative to the legs 46, 48 to adjust the height of the grill attachment 10. For example, as shown in FIG. 4, the opening 52 of the leg 50 is positioned about the frame securing member 44, in this case a nut. A washer and leg securing member 54 are then positioned on the outside of the leg 46 with the securing member 54 being tightened to hold the end of the first frame member 36 in place at the desired height. In FIG. 4, the leg securing member 54 is shown to be a wing nut. Therefore, the wing nut may be easily adjusted on the thread of the frame support 42 to hold the washer tightly against the leg 46 such that the grill attachment 10 will not slide within the space 52 of the leg 46. However, to adjust the height of the grill attachment 10, the wing nut is loosened, which allows the nut 44 within the space 52 of the leg 46 to slide along the space as needed. The same process is used to adjust the height of the second frame member 38” paragraph [0027]).

    PNG
    media_image5.png
    462
    652
    media_image5.png
    Greyscale

Stuckey, as modified by Thompson, does not disclose adjustable legs. However, the court has held that adjustability, where needed, is not a patentable advance In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954). In this regard, it is noted that Anderson teaches adjustable legs for a grill accessory. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the grill accessory of Stuckey with adjustable legs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thomas (US 6971305 B1) “The cartridge holder 12 is made of a non-combustible material such as metal or ceramic” column 2, line 2 and “the cartridge 2 is inserted into the cartridge holder 12” column 2, line 31

    PNG
    media_image6.png
    428
    357
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    365
    389
    media_image7.png
    Greyscale

Turner (US 20080257174 A1) “The smoker box has a tray for holding wood chips or the like and a base for holding the tray in spaced relationship” abstract and “The smoker box is normally formed from iron, steel, aluminum, or other heat resistant material in order to withstand the extremes of heat possible in a barbecue grill” paragraph [0011]

    PNG
    media_image8.png
    638
    425
    media_image8.png
    Greyscale

Huckabee (US 3088393 A) 

    PNG
    media_image9.png
    185
    393
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    327
    646
    media_image10.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762